Case 3:18-cv-00017-NKM-JCH Document 287 Filed 05/07/21 Page 1 of 7 Pageid#: 4089




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                       Charlottesville Division

  BRENNAN M. GILMORE,

          Plaintiff,

  v.                                                            Case No. 3:18-cv-00017

  ALEXANDER E. JONES, et al.,

          Defendants.

      OBJECTIONS AND MOTION TO QUASH SUBPOENAS TO THE VIRGINIA STATE
                   POLICE AND THE VIRGINIA FUSION CENTER

          COMES NOW, by special appearance, non-parties the Virginia State Police (“State

  Police”) and the Virginia Fusion Center (“Fusion Center”), by counsel, and respectfully move

  this Court for entry of an Order quashing the subpoenas issued to them in this matter. 1 In

  support of this motion, the State Police and the Fusion Center assert the following grounds:

                                       I.    FACTUAL BACKGROUND

          The State Police and the Fusion Center are non-parties to the lawsuit filed by Brennan

  Gilmore, which involves claims of defamation against Defendants stemming from articles and

  statements published after the August 12, 2017 Unite the Right (“UTR”) Rally. Gilmore alleges

  that Defendants falsely accused him of being “part of some ‘Deep State’ conspiracy, participated

  in the orchestration of James Alex Fields, Jr.’s car attack in Charlottesville on August 12, 2017,

  which killed one person and injured many others.” (ECF Doc. 29, at ¶ 214).

          James Hoft (“Hoft”) is a Defendant in this defamation case. Gilmore alleges that “Hoft

  wrote and published an article containing false and defamatory statements about [him] entitled


  1
   Separate subpoenas duces tecum were issued for the Virginia State Police and the Fusion Center. The Fusion
  Center is a component of the Virginia State Police. For that reason, a motion to quash for each subpoena has been
  combined in this pleading.
Case 3:18-cv-00017-NKM-JCH Document 287 Filed 05/07/21 Page 2 of 7 Pageid#: 4090




  Random Man at Protests Interviewed by MSNBC, NY Times Is Deep State Shill Linked to George

  Soros.” (Id. at ¶¶ 20, 62-82). Gilmore alleges that Hoft’s article implies the following false

  assertions of fact:

          1. That the State Department organized the Charlottesville rioting and/or attack;

          2. That Mr. Gilmore participated in the State Department’s planning of the
             Charlottesville riots and/or attack;

          3. That the State Department conspired to conceal these facts by removing information
             about Mr. Gilmore from a number of internet sources;

          4. That media outlets were involved in the conspiracy because they knew Mr. Gilmore
             was a State Department employee;

          5. That the media characterized Mr. Gilmore as a casual observer because they were
             working in concert with Mr. Gilmore, the State Department, and other government
             agencies to cover up their involvement in the conspiracy; and

          6. That all of these conspirators worked together to deceive the public about what
             happened in Charlottesville that day.

  (Id. at ¶ 67). Count I asserts a claim of defamation against all Defendants, and Count VI asserts

  a claim of defamation against Hoft. (Id. at ¶¶ 204-15, 233-40).

          On April 22, 2021, Hoft, by counsel, issued Rule 45 subpoenas to the State Police and the

  Fusion Center (attached hereto as Exhibit A and Exhibit B, respectively). The subpoenas were

  served on April 23, 2021.

          By utilizing expansive definitions (including a 23-line definition of “Document”) and

  wide-ranging requests for documents, the subpoenas seek the entire universe of data,

  information, and records the State Police and the Fusion Center have regarding the UTR Rally.

          Hoft’s requests are overly broad, unduly burdensome, and seek information that is not

  relevant and is outside the scope of discovery pursuant to Rule 26 of the Federal Rules of Civil

  Procedure. The subpoenas should be quashed.



                                                   2
Case 3:18-cv-00017-NKM-JCH Document 287 Filed 05/07/21 Page 3 of 7 Pageid#: 4091




                                   II.    LAW AND ARGUMENT

         Third-party subpoenas are governed by Rule 45. Rule 45(d)(3) provides that a court must

  quash or modify a subpoena that requires the disclosure of privileged or other protected matter or

  subjects a person to undue burden. In re Subpoenas for Documents Issue to

  ThompsonMcMullan, P.C., No. CV 3:16-MC-1, 2016 WL 1071016, at *5 (E.D. Va. Mar. 17,

  2016); Virginia Department of Corr. v. Jordan, No. CV 3:17MC02, 2017 WL 5075252, at *4

  (E.D. Va. Nov. 3, 2017), aff’d 921 F.3d 180 (4th Cir. 2019).

  A.     The requested documents are irrelevant and outside the permissible scope of
         discovery.

         “The scope of discovery allowed under a subpoena is the same as the scope of discovery

  allowed under Rule 26.” Singletary v. Sterling Transp. Co., 289 F.R.D. 237, 240-41 (E.D. Va.

  2012) (citing Cook v. Howard, No. 11-1601, 2012 WL 3634451, at *6 (4th Cir. Aug. 24, 2012)

  (per curiam) (“Although Rule 45(c) sets forth additional grounds on which a subpoena against a

  third party may be quashed . . . those factors are co-extensive with the general rules governing all

  discovery that are set forth in Rule 26.”)). “[A] non-party cannot be required to produce any

  material that a party to the litigation would not also be required to produce.” RLI Ins. Co. v.

  Nexus Serv., Inc., No. 5:18-cv-00066, 2019 WL 8324257, at *1 (W.D. Va. Nov. 27, 2019 (citing

  Cook v. Howard, 484 F. App’x 805, 812 (4th Cir. 2012) (per curiam)).

         The Court must review Hoft’s subpoenas under the relevancy standards set forth in Rule

  26(b). Singletary, 289 F.R.D. at 240-41. When a party establishes that a subpoena is overly

  broad or seeks irrelevant information such that it falls outside the scope limitations of Rule 26,

  “undue burden” is necessarily established and the subpoena must be quashed.

  ThompsonMcMullan, 2016 WL 1071016, at *5.




                                                   3
Case 3:18-cv-00017-NKM-JCH Document 287 Filed 05/07/21 Page 4 of 7 Pageid#: 4092




         The scope of discovery under Rule 26 is limited to:

         [A]ny nonprivileged matter that is relevant to any party’s claim or defense and
         proportional to the needs of the case, considering the importance of the issues at
         stake in the action, the amount in controversy, the parties’ relative access to
         relevant information, the parties’ resources, the importance of the discovery in
         resolving the issues, and whether the burden or expense of the proposed discovery
         outweighs its likely benefit.

  Fed. R. Civ. P. 26(b)(1).
         To prevail in this defamation case, Gilmore must show publication of an actionable

  statement with the requisite intent. Gilmore v. Jones, No. 3:18-cv-000017, 2021 WL 68684, at

  *6 (W.D. Va. Jan. 8, 2021) (quoting Gilmore v. Jones, 370 F. Supp. 3d 630, 666 (W.D. Va.

  2019)). The Court determined that Gilmore is a limited-purpose public figure and must prove

  that Defendants published actionable statements with actual malice. Id. at *4.

         To succeed on a defamation claim, [Gilmore] must prove each Defendant’s state
         of mind at the time of publication. Plainly, information that a defendant did
         not have at publication could not have influenced his state of mind in making
         his statement. . . . While evidence that the publisher had not yet obtained at the
         time of publication could not be relevant to his state of mind, materials that post-
         date the publication (including for example the publisher’s own statements) may
         be probative of actual malice.

  Id. at *6 (emphasis added).

         None of the documents requested in the subpoenas are relevant to the issues in this case.

  Hoft obviously did not have the information he is now seeking at the time he published the

  statements concerning Gilmore. Therefore, the information within the State Police’s or the

  Fusion Center’s possession, custody, or control could not have influenced Hoft’s state of mind.

  Unlike the post-statement documentation of Defendants that was previously the subject of a

  motion to compel in this case, Hoft is seeking post-statement documents of non-parties that

  could not possibly be related to the actual malice inquiry.




                                                   4
Case 3:18-cv-00017-NKM-JCH Document 287 Filed 05/07/21 Page 5 of 7 Pageid#: 4093




         The information sought in the subpoenas is irrelevant to the defamation issues in the

  present case. Instead of seeking documentation relevant to a claim or defense in the case, the

  subpoenas appear to be a fishing expedition for information surrounding the UTR Rally in

  general and the aftermath to which Hoft would not otherwise be entitled or able to obtain. The

  subpoenas are outside the scope of discovery and should be quashed.

  B.     The requested documents include privileged information or information otherwise
         protected from discovery.

         The State Police and the Fusion Center were intricately involved in the response and

  supervision of the demonstration during the UTR Rally and are still involved with the subsequent

  investigation and litigation. Therefore, they possess voluminous documents, emails, reports,

  notes, videos, recordings, memoranda, and physical evidence pertaining to the event.

         Hoft’s subpoenas essentially seek all materials concerning the UTR Rally, the Heaphy

  Report, the prosecution of James Alex Fields, Jr., the death of Heather Heyer, ANTIFA, BLM,

  white nationalists, white supremacists, and numerous other individuals.

         Pursuant to Virginia Code § 52-48, “papers, records, documents, reports, materials,

  databases, or other evidence or information relative to criminal intelligence or any terrorism

  investigation in the possession of the Virginia Fusion Intelligence Center shall be confidential.”

         Under Virginia law, criminal investigative files are privileged and are not subject to

  discovery. See e.g. Singh v. Agbemble, 77 Va. Cir. 242 (Fairfax 2008); Decker v. Watson, 54 Va.

  Cir. 493 (Prince William 2001); In re Commonwealth, 41 Va. Cir. 571 (1978) (rejecting the

  decision in Watkins v. Republic Lumber & Bldg. Supply Corp., 2 Va. Cir. 463 (Richmond 1978)).

  This is also consistent with the Rules of the Supreme Court of Virginia regarding discovery by

  the accused in criminal cases. See Va. Sup. Ct. R. 3A:11. The rule provides that it “does not

  authorize the discovery of the work product of the Commonwealth’s attorney, including internal

                                                   5
Case 3:18-cv-00017-NKM-JCH Document 287 Filed 05/07/21 Page 6 of 7 Pageid#: 4094




  reports, written statements, memoranda, correspondence, legal research or other internal

  documents prepared by the office of the Commonwealth’s attorney or its agents in anticipation of

  trial.” Va. Sup. Ct. R. 3A:11(b)(6).

         Hoft is very clearly seeking privileged information from the State Police and the Fusion

  Center that is not only irrelevant to the pending defamation claims and outside the scope of

  discovery, but also protected from discovery. For those reasons, the subpoenas are objectionable

  and should be quashed.

  C.     The subpoenas are unduly burdensome.

         While some of the subpoena categories contain time limitations (see, e.g. Ex. A and Ex.

  B ¶¶ 2, 3, 4, 5), there are many other categories that contain no time limitations (or exceptionally

  large time periods) and therefore are unduly burdensome (see e.g. Id. at ¶¶ 1, 6). For the reasons

  explained supra, such a broad date range of documents could not possibly be relevant to the

  issues in the case or within the scope of discovery.

         Moreover, in March 2018, the State Police and the Fusion Center transitioned their email

  accounts from Outlook to Google, as directed by the Virginia Information Technologies Agency

  (VITA). Any emails prior to that were backed up on tapes. In order to determine the content of

  the tapes, a service provider would need to be enlisted to reconstruct the Outlook environment.

  One service provider quoted a cost of $20,400 to conduct an assessment of what would be

  required to create the environment (30 8-hour days (240 hours at $85 per hour)). There would be

  an additional cost to create the environment. Then the emails would need to be searched.

         To require the State Police and the Fusion Center, non-parties, to conduct such extensive

  searches for potentially responsive documents that are not relevant and provide little to any




                                                   6
Case 3:18-cv-00017-NKM-JCH Document 287 Filed 05/07/21 Page 7 of 7 Pageid#: 4095




  benefit to the case is unduly burdensome, requiring the unnecessary expenditure of important

  public resources.

                                      III.   CONCLUSION

         For all of the foregoing reasons, pursuant to Rule 45(d)(3), James Hoft’s April 22, 2021

  subpoenas issued to the Virginia State Police and the Virginia Fusion Center should be quashed.



                                                      THE VIRGINIA STATE POLICE and
                                                      THE VIRGINIA FUSION CENTER

                                                      By Counsel

  s/ Holli R. Wood
  Michael A. Jagels (VSB No. 38262)
  Holli R. Wood (VSB No. 82560)
  Office of the Attorney General
  202 North 9th Street
  Richmond, Virginia 23219
  804-786-0083 – Phone
  804-225-3064 - Fax
  mjagels@oag.state.va.us
  hwood@oag.state.va.us




                                                 7
